Citation Nr: 0740221	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for chronic conjunctivitis, 
claimed as an eye condition.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a dental condition, to 
include gum disease and tooth loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1957 to September 1957 and in the United States 
Navy from December 1958 to December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In a December 1975 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
eye condition.  The veteran was properly notified of this 
decision in a December 1975 letter from the RO.  He did not 
file an appeal. 

In an August 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
dental condition.  The veteran was properly notified of this 
decision in a September 1988 letter.  He did not file an 
appeal.  

In a January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
allergies, to include an eye condition.  The veteran 
indicated his disagreement with that decision in January 
2000.  A statement of the case (SOC) was issued in April 
2000.  However, the veteran did not perfect his appeal with 
the timely filing of a VA Form 9 or equivalent.  

In August 2002, the veteran attempted to reopen his claim of 
entitlement to service connection for an eye condition.  In a 
September 2002 rating decision the RO found that the evidence 
the veteran submitted was not new and material and could not 
be used to reopen the veteran's previously denied claim  A 
letter was sent on September 16, 2002 informing the veteran 
of this decision; he did not indicate his disagreement 
therewith within one year thereafter.

In October 2002 the veteran filed a new claim seeing to 
reopen his claims of entitlement to service connection for an 
eye condition and a dental condition.  In a February 2003 
rating decision, the RO found that the veteran had not 
submitted new and material evidence and refused to reopen his 
claims.  The RO issued another rating decision in July 2003 
which continued to deny the two claims due to a lack of new 
and material evidence.  The veteran did not file a notice of 
disagreement. 

In October 2003 the veteran again requested that the RO 
reopen his claims for service connection for an eye condition 
and a dental condition.  A February 2004 RO rating decision 
refused to reopen the veteran's claims.  The veteran 
expressed disagreement with that decision in a March 2004 
letter.  In July 2004, the RO issued an SOC.  The veteran 
perfected his appeal with the timely submission of a VA Form 
9 in September 2004. 

In a March 2005 statement, the veteran requested a 
videoconference hearing with a Veterans Law Judge.  In 
December 2006 the veteran submitted a statement indicating 
that he no longer wished to attend a hearing.  Neither the 
veteran nor his representative subsequently requested a 
hearing.  Accordingly, the veteran's  hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702(e) (2007).

Issues not on appeal

In the July 2003 rating decision, the RO, in addition to 
declining to reopen the eye and dental claims, denied the 
veteran's claims of entitlement to service connection for 
numerous other claimed disabilities. The veteran did not 
disagree with those denials, and thus those issues are not in 
appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].    




FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for an eye disability and a dental disability were denied on 
numerous occasions in the past, including in an unappealed RO 
rating decision in February 2003.

2.  The evidence received since the RO's July 2003 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for chronic conjunctivitis. 

3.  The evidence received since the RO's July 2003 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for a dental condition


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision, wherein service 
connection for chronic conjunctivitis and a dental condition 
were denied, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The evidence received since the July 2003 rating decision 
is not new and material, and the claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic 
conjunctivitis, claimed as an eye condition, as well as a 
dental condition, to include gum disease and tooth loss.  
Implicit in his presentation is the contention that he has 
submitted new and material evidence that is sufficient to 
reopen these two claims, which had been last finally denied 
by the RO in July 2003. 

The Board must first examine whether the evidence warrants 
reopening the veteran's claims.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on their merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA enhanced VA's duty to 
notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a November 2003 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence.

The November 2003 VCAA letter informed the veteran that his 
previous claims for entitlement to service connection for 
chronic conjunctivitis and a dental condition were denied and 
that those decisions were final.  He was informed that in 
order for VA to reconsider the issue, he must submit "new 
and material evidence."  Specifically, he was advised that 
to "qualify as 'new evidence,' the evidence must be 
submitted to the VA for the first time."  The November 2003 
VCAA letter also informed the veteran that in order for 
evidence to be considered "'material evidence' the 
additional information must relate to an unestablished fact 
necessary  to substantiate your claim." The RO further 
informed the veteran that "new and material evidence must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both new and old), that the outcome 
(conclusion) would change.  The evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously denied your claim."  This language 
complies with the recent holding of the Court in Kent v. 
Nicholson.  See also 38 C.F.R. § 3.156 (2007).

Further, in the above-mentioned November 2003 VCAA letter, 
the veteran was informed that to establish entitlement to 
service connection, the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for chronic 
conjunctivitis and a dental condition primarily because the 
medical evidence of record failed to show the veteran's 
disabilities were incurred in military service.  By informing 
the veteran of the need to submit evidence of "an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease" the November 2003 VCAA letter 
specifically advised the veteran to provide information to 
fill the prior gap in the evidence.  See Kent, supra.

The veteran was informed by the November 2003 VCAA letter 
that VA would obtain medical records, employment records, or 
records from other Federal agencies so long as he provided 
sufficient information to allow VA to obtain them.  The 
veteran was informed that it was still his responsibility to 
furnish to, or inform VA of the existence of, any evidence 
pertinent to his claim which was not in the possession of a 
Federal agency.  

In the November 2003 VCAA letter, the RO informed the 
veteran: "It's still your responsibility to support your 
claim with appropriate evidence."  In essence, the veteran 
was asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received specific notice under Dingess in a 
October 2007 letter.  That letter detailed what was required 
to assign a disability rating and an effective date.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran has declined to exercise his option of a personal 
hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for chronic conjunctivitis.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

As indicated above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim after the last final denial, in this 
case the RO's July 2003 rating decision. 

At the time of the unappealed July 2003 RO decision, the 
evidence of record included the veteran's service medical 
records, which indicate that the veteran entered service 
requiring reading glasses and had uncorrected 20/20 distant 
vision.  Upon separation, the veteran maintained uncorrected 
20/20 distant vision.  The veteran's service medical records 
did not indicate that he was ever treated or diagnosed with 
an eye condition while in military service.  His separation 
examination did not note any defects with his eyes.  

Post-service medical records included a diagnosis of allergic 
conjunctivitis.  See VA treatment records dated in October 
1987.  

The July 2003 rating decision

The July 2003 RO rating decision declined to reopen the 
veteran's claim of entitlement to service connection for 
chronic conjunctivitis on the basis that new and material 
evidence had not been submitted since the last final 
decision, which was a September 2002 rating decision.  The 
July 2003 decision explained that the veteran's claim was 
first denied in December 1975 because the evidence did not 
establish that the veteran sought treatment for eye problems 
or was diagnosed with an eye condition during military 
service. 

The veteran was informed of the July 2003 rating decision via 
a letter from the RO dated July 21, 2002.  That letter 
informed him of his appeal rights.  A copy was provided to 
his accredited representative.  The veteran did not appeal, 
but instead once again requested that his claim be reopened.  
His request was denied by the RO in February 2004, and this 
appeal ensued. 

As described in the Introduction above, the veteran requested 
to reopen his claim of entitlement to service connection for 
chronic conjunctivitis in October 2003, which request was 
denied in a February 2004 rating decision.  The veteran filed 
a timely appeal of the February 2004 rating decision.  
Additional evidence submitted since the July 2003 RO decision 
will be analyzed below.

Analysis

The unappealed July 2003 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection for chronic conjunctivitis may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e., after July 2003) evidence bears 
directly and substantially upon the specific matters under 
consideration.  

The veteran's claim has been denied in the past in essence 
because Hickson elements (2) and (3), in-service disease and 
medical nexus, were lacking.  That is, although evidence of 
record in July 2003 included a diagnosis of conjunctivitis, 
satisfying element (1), the record did not include a 
diagnosis of conjunctivitis, or indeed any eye disability, 
during service, nor did it include a medical opinion 
indicating that the currently diagnosed conjunctivitis was 
related to the veteran's military service.   

The additional evidence received since the July 2003 RO 
decision, pertaining to the veteran's chronic conjunctivitis 
claim, consists of VA outpatient treatment records as well as 
several lay statements from the veteran himself.

The veteran's VA outpatient treatment records reflect ongoing 
treatment for several eye conditions and includes a diagnosis 
of conjunctivitis.  These reports cannot be considered 
"new" in that they do not add any additional information to 
the diagnosis of conjunctivitis that was already of record in 
July 2003.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease does not constitute new and material evidence].  Put 
another way, the recent medical records refer only to element 
(1), which had been established in July 2003.  These records 
do no add anything to crucial elements (2) and (3), in-
service disease and medical nexus.  

The record contains several statements from the veteran that 
in essence reiterate his oft-repeated contention that his 
conjunctivitis is related to his military service.  
The veteran's repeated contentions are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, insofar as 
it is contended by the veteran that his conjunctivitis is 
related to his military service, such statements cannot be 
considered material.  It is well established that laypersons, 
such as the veteran, are not competent to opine on medical 
matters such as the date of onset or the etiology of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

Because the additionally received evidence does not tend to 
establish an in-service disease and a relationship between 
the veteran's conjunctivitis and his military service, it 
does not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2007).  In the 
absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material. The claim of entitlement to service connection for 
chronic conjunctivitis is accordingly not reopened, and the 
benefit sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a dental condition, to 
include gum disease and tooth loss.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection and to new and material claims has been set forth 
above and will not be repeated.  



Service connection - dental claims 

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2007), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity"), missing teeth may be 
compensable for disability rating purposes.  However, the 
Note immediately following Diagnostic Code criteria states 
that "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2007).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) can be 
service-connected for purposes of establishing entitlement to 
outpatient dental treatment, so long as it is determined that 
the condition is due to combat wounds or other service 
trauma.  See 38 C.F.R. § 3.381(e) (2007).  Thus, the 
significance of finding that a dental condition is due to 
trauma suffered during service is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  See 38 C.F.R. § 17.161(c) (2007).

The term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97 
(January 22, 1997).

Factual background

As indicated in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, which in this case was the RO's July 2003 rating 
decision. 

The "old" evidence

At the time of the unappealed July 2003 RO decision, the 
evidence of record included the veteran's service medical 
records, which indicate that the veteran was seen on several 
occasions for dental cleanings, filings of his # 13, 14, 15, 
17, 18, 19, 30, 31 and 32 teeth and the extraction of his # 
29 tooth.  

The July 2003 rating decision

The July 2003 RO rating decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
dental condition on the basis that new and material evidence 
had not been submitted since the last final decision, which 
was the August 1988 rating decision.  The July 2003 decision 
explained that the veteran's claim was first denied in August 
1988 because the evidence did not establish that the veteran 
had any "disease process or dental trauma" while in 
service.  

The veteran was informed of the July 2003 rating decision via 
a letter from the RO dated July 21, 2002.  That letter 
informed him of his appeal rights.  A copy was provided to 
his accredited representative.  The veteran did not appeal.

The veteran requested to reopen his claim of entitlement to 
service connection for a dental condition in October 2003, 
which was denied in a February 2004 rating decision.  The 
veteran filed a timely appeal of this decision. 

Additional evidence submitted since the July 2003 RO decision 
will be analyzed below.



Analysis 

As explained above, the July 2003 RO rating decision is 
final.  The veteran's claim for service connection for a 
dental condition may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108.  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e., after July 2003) evidence 
bears directly and substantially upon the specific matter 
under consideration.  

The veteran's claim has been denied in the past because the 
evidence failed to show that the veteran experienced in-
service trauma to the mouth, or loss of teeth due to loss of 
substance of body of maxilla or mandible.

The additional evidence received since the July 2003 RO 
decision, with respect to the veteran's dental claim, 
consists of private medical treatment records from United 
Dental Care, Internet printouts discussing gum disease, and 
several statements from the veteran. 

The private medical records refer only to the veteran's 
current dental condition, and cannot be considered "new" in 
that it does not add any additional information to the 
veteran's dental condition that was not already of record in 
July 2003.  See Cornele, supra.  

In June 2007 the veteran submitted several Internet articles 
that discuss gum disease. These Internet articles qualify as 
new evidence since they were not previously before the RO.  
However, the articles do not qualify as material evidence 
insofar as they do not tend to substantiate the veteran's 
claim.  Significantly, those articles refer to gum disease; 
as discussed above, periodontal disease ordinarily cannot be 
service connected.  Moreover, the Internet articles are 
general in nature in that they merely describe periodontal 
disease and list methods of preventing it.  
The articles do not address the veteran's particular 
circumstances.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].    

The record also contains several statements from the veteran 
which, in essence, state that since he had gum disease and 
cavities while in service he should receive service 
connection therefor.  As discussed above, the veteran's lay 
statements are not sufficient evidence to reopen his claim of 
entitlement to service connection for a dental condition.  
See Espiritu  and Moray, both supra.  Indeed, the veteran's 
statements in essence indicate that he had disabilities (gum 
disease and carious teeth)  for which service connection may 
not be granted.

Because the additionally received evidence does not raise a 
reasonable possibility of substantiating the claim on the 
merits, it is not new and material. The claim of entitlement 
to service connection for a dental condition is accordingly 
not reopened, and the benefit sought on appeal remains 
denied.


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for chronic 
conjunctivitis was not received.  The benefit sought on 
appeal remains denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a 
dental condition, to include gum disease and tooth loss was 
not received.  The benefit sought on appeal remains denied



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


